
	
		I
		111th CONGRESS
		2d Session
		H. R. 4657
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Older Americans Act of 1965 to include
		  information relating to the human immunodeficiency virus (HIV) in the disease
		  prevention and health promotion services authorized by such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Older Americans HIV Information and
			 Prevention Act of 2010.
		2.AmendmentsSection 102(14) of the Older Americans Act
			 of 1965 (42 U.S.C. 3002(14)) is amended—
			(1)in subparagraph
			 (B) by inserting human immunodeficiency virus (HIV) infection,
			 after density,,
			(2)in subparagraph
			 (D) by inserting human immunodeficiency virus (HIV) infection,
			 after diabetes,, and
			(3)in subparagraph
			 (J) by inserting human immunodeficiency virus (HIV) infection,
			 after diabetes,.
			
